In a coram, nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated June 12, 1967, which denied relief to him. Order reversed, on the law, and the proceeding remitted to the Criminal Term for the purpose of holding a hearing limited to the question of whether defendant’s failure to serve and file a timely notice of appeal from the judgment conviction rendered December 15, 1960 was attributable to the failure of Ms retained counsel to advise him of his right to appeal. No questions of fact have been considered. Reversal and remission, as herein directed, are required by People v. Montgomery (24 N Y 2d 130) and People v. Callaway (24 N Y 2d 127), decided subsequent to the determination below. (See, also, People v. Sullivan, 32 A D 2d 514; People v. Groff, 32 A D 2d 592.) However, no hearing is required on defendant’s charge that his guilty plea was coerced, since a similar contention, advanced on a prior coram nobis application, has been found' to be without merit (People v. Nostro, 24 A D 2d 1008). We construe defendant’s instant application as one for leave to renew, on additional papers, a coram nobis application which was denied by order dated February 10, 1967; and the order of June 12, 1967, denying that motion, is therefore appealable. Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.